                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN

PETER LUEBKE,
individually, and on behalf of
all others similarly situated,

               Plaintiff,                        CASE NO. 17-cv-969-WED

       v.

WISCONSIN ELECTRIC POWER COMPANY d/b/a
WE ENERGIES,

               Defendant.



                                         ORDER



       The parties have stipulated to amend the Amended Settlement Agreement (ECF

No. 68-1) as follows:

            1. Section IV(I)(3) shall state that: “We Energies will pay the amounts

               allocated to Class Members who are classified as active employees within its

               HRIS systems (“Active Employee Class Members”) from the Wage

               Settlement Fund and/or Additional Wage Settlement Fund on its next

               regularly scheduled payroll date, via direct deposit, to an employee’s

               current account designation(s), on March 15, 2019. The payments from the
            Wage Settlement Fund and/or Additional Wage Settlement Fund to Active

            Employee Class Members will be treated as a separate line item on the

            Active Employee Class Members’ electronic pay stubs, will be subject only

            to     applicable   state,   federal,   and   court-ordered   deductions   and

            withholdings, and will not be otherwise subject to further deduction or

            characterization.”

         2. Section IV(I)(3) shall further state that: “On or before March 15, 2019, Rust

            Consulting, a third-party settlement administrator, shall provide Plaintiff’s

            Counsel separate checks for all other payments due under the Amended

            Settlement agreement, specifically: payments to Active Employee Class

            Members from the 1099 Penalty Settlement Fund and Additional 1099

            Penalty Settlement Fund; payments to those Class Members who are not

            currently “active employees” in We Energies’ HRIS systems (“Inactive

            Class Members”) from the Wage Settlement Fund, Additional Wage

            Settlement Fund, 1099 Penalty Settlement Fund, and Additional 1099

            Penalty Settlement Fund; the Service Payment to Peter Luebke; and the

            Attorneys’ fee payment to Plaintiff’s Counsel.”

      The court approves the parties’ stipulation (ECF No. 81) and the Amended

Settlement Agreement (ECF No. 68-1) is amended accordingly. All other provisions

remain the same.
SO ORDERED.

Dated at Milwaukee, Wisconsin this 14th day of March, 2019.



                                       _________________________
                                       WILLIAM E. DUFFIN
                                       U.S. Magistrate Judge
